Title: From John Adams to John Stockdale, 12 September 1794
From: Adams, John
To: Stockdale, John



Mr: Stockdale
Quincy near Boston 12 Septr. 1794.

I embrace with pleasure the opportunity by my sons of presenting you many thanks for your kind Letter and obliging present, of an elegant sett of your new edition of the history of Republic’s.
I know not whether experience of the evils, physical, moral & political of simple Governments, will recommend to the public my poor speculations in favor of mixed forms, so as to give you a profit by the sale of the Book; but I know the Devil ought to have mankind, if they do not soon put a stop to the progress of Cleon’s & Clodius’s, Rienze’s & wat Tyler’s.
I have written since I came to America, Discourses on Davila; you may make another volume of them, if you will, under the same Title with the other three.
With compliments to your / Family, I am your / Friend & Sert:
